Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 18, 2011, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a parking attendant for the employer, occasionally filling in as a cashier. The employer declined to permanently assign claimant as a cashier, prompting claimant to stop working in protest. Claimant’s subsequent application for unemployment insurance benefits was rejected by the Unemployment Insurance Appeal Board because he had voluntarily left his employment without good cause. This appeal ensued.
Substantial evidence supports the Board’s decision and, accordingly, we affirm. Dissatisfaction with job responsibilities or promotional opportunities do not constitute good cause for leaving employment (see Matter of Bingel [Commissioner of Labor], 306 AD2d 780, 781 [2003]; Matter of Schachtman [Commissioner of Labor], 286 AD2d 790, 790 [2001], lv denied 97 NY2d 607 [2001]). Claimant worked as a parking attendant for several years after his supervisor agreed to “recommend” him for the cashier position and, under these circumstances, the Board was free to reject claimant’s assertion that he had been guaranteed a transfer (see Matter of Mannetta [Sweeney], 246 AD2d 699, 699 [1998]; Matter of Kleparek [Town of Newstead — Hudacs], 211 AD2d 935, 935 [1995]).
Peters, EJ., Lahtinen, Spain and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.